787 S.W.2d 955 (1990)
Vivian Juanita TURNER
v.
OWENS-CORNING FIBERGLAS CORPORATION et al.
No. 09-89-00121-CV.
Supreme Court of Texas.
May 2, 1990.
Petitioner's motion to dismiss pursuant to settlement is granted. Petitioner's motion for rehearing is dismissed as moot. The order of this Court of December 20, 1989 denying the application for writ of error is withdrawn, and the application for writ of error is granted.
The judgments and opinions of the courts below are vacated and set aside and the cause is remanded to the trial court for entry of judgment in accordance with the settlement agreement of the parties.